 1   McGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4   MICHAEL K. MARRIOTT, CSBN 280890
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
 6          San Francisco, California 94105
            Telephone: (415) 977-8985
 7          Facsimile: (415) 744-0134
            E-Mail: Michael.Marriott@ssa.gov
 8
 9   Attorneys for Defendant

10                                UNITED STATES DISTRICT COURT
11
                                EASTERN DISTRICT OF CALIFORNIA
12
                                        SACRAMENTO DIVISION
13
     HILDA LETICIA SOTO,                             )   Civil No. 2:18-cv-02286-KJN
14
                                                     )
15          Plaintiff,                               )   STIPULATION AND ORDER FOR A
                                                     )   FOURTH EXTENSION OF TIME FOR
16                  v.                               )   DEFENDANT TO FILE HER MOTION
17                                                   )   FOR SUMMARY JUDGMENT
     ANDREW SAUL,                                    )
18   Commissioner of Social Security,                )
                                                     )
19          Defendant.                               )
20                                                   )

21
22          IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, and
23   with the approval of the Court, that Defendant shall have a fourth extension of time of 10 days to
24   file her MSJ. The agency is still in the process of evaluating the undersigned’s recommendation
25   for voluntary remand, as the length of the certified administrative record (1,100+ pages) as well
26   as the somewhat unusual medical issues involved (visual acuity) contributes to this delay.
27
28


                                                     1
 1          The new due date for Defendant’s Motion for Summary Judgment or any remand
 2   stipulation will be Monday, October 7, 2019.
 3
 4
                                                Respectfully submitted,
 5
 6   Date: September 26, 2019                   CERNEY KREUZE & LOTT, LLP

 7                                       By:    /s/ Shellie Lott*
                                                SHELLIE LOTT
 8                                              * By email authorization on September 26, 2019
 9                                              Attorney for Plaintiff

10
     Date: September 26, 2019                   McGREGOR W. SCOTT
11
                                                United States Attorney
12
                                         By:    /s/ Michael K. Marriott
13                                              MICHAEL K. MARRIOTT
                                                Special Assistant United States Attorney
14
                                                Attorneys for Defendant
15
16   Of Counsel
17   Jeffrey Chen
     Assistant Regional Counsel
18   Social Security Administration
19                                              ORDER
20
21   APPROVED AND SO ORDERED:
22   Dated: September 27, 2019
23
24
25
26   soto.2286
27
28


                                                    2
